DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to generation of motion vectors for HEVC compression/decompression of video data.
With regards to claim 1, Lainema (US 2019/0182504) discloses a video image processing method comprising: 
dividing a coding tree unit into one or more coding units (paragraph 100); 
obtaining a motion vector candidate list of one of the one or more coding units (paragraph 182); 
determining a base motion vector according to motion vectors in the motion vector candidate list (paragraph 182); 
scaling the base motion vector using a scaling factor set to 1 (paragraph 186); and 
performing prediction for the one of the one or more coding units according to the base motion vector after being scaled (paragraph 191).
Park (US 2020/0296414) discloses a video image processing method comprising: 
dividing a coding tree unit into one or more coding units using a quadtree plus binary tree division method (paragraph 42); 
scaling motion vectors (paragraph 253);
obtaining a motion vector candidate list of one of the one or more coding units (paragraph 277); 
determining a base motion vector according to motion vectors in the motion vector candidate list (paragraph 278); 
performing prediction for the one of the one or more coding units according to the base motion vector (paragraph 279).
Lee (US 2021/0021818) discloses a video image processing method comprising:

obtaining a motion vector candidate list of one of the one or more coding units (paragraph 190); 
determining a base motion vector according to motion vectors in the motion vector candidate list (paragraph 191); 
performing prediction for the one of the one or more coding units according to the base motion vector (paragraph 191).
The prior art, either singularly or in combination, does not disclose the limitation “in response to the base motion vector pointing to a short-term reference image, scaling the base motion vector using a scaling factor not equal to 1; in response to the base motion vector pointing to a long-term reference image, scaling the base motion vector using a scaling factor set to 1; and performing prediction for the one of the one or more coding units according to the base motion vector after being scaled” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
With regards to claim 2, Lainema (US 2019/0182504) discloses a video image processing device comprising: 
a memory storing computer executable instructions (paragraph 62, fig.1, element 58); and 
a processor (paragraph 62, fig.1, element 56) configured to execute the instructions to: 
divide a coding tree unit into one or more coding units (paragraph 100); 
obtain a motion vector candidate list of one of the one or more coding units (paragraph 182); 
determine a base motion vector according to motion vectors in the motion vector candidate list (paragraph 182); 
scale the base motion vector using a scaling factor set to 1 (paragraph 186); and 
perform prediction for the one of the one or more coding units according to the base motion vector after being scaled (paragraph 191).
Park (US 2020/0296414) discloses a video image processing device comprising: 
a memory storing computer executable instructions (paragraph 323); and 
a processor (paragraph 323) configured to execute the instructions to:

scale motion vectors (paragraph 253);
obtain a motion vector candidate list of one of the one or more coding units (paragraph 277); 
determine a base motion vector according to motion vectors in the motion vector candidate list (paragraph 278); 
perform prediction for the one of the one or more coding units according to the base motion vector (paragraph 279).
Lee (US 2021/0021818) discloses a video image processing device comprising: 
a memory storing computer executable instructions (paragraph 412); and 
a processor (paragraph 412) configured to execute the instructions to:
divide a coding tree unit into one or more coding units using a quadtree plus binary tree division method (paragraph 148); 
obtain a motion vector candidate list of one of the one or more coding units (paragraph 190); 
determine a base motion vector according to motion vectors in the motion vector candidate list (paragraph 191); 
perform prediction for the one of the one or more coding units according to the base motion vector (paragraph 191).
The prior art, either singularly or in combination, does not disclose the limitation “in response to the base motion vector pointing to a short-term reference image, scale the base motion vector using a scaling factor not equal to 1; in response to the base motion vector pointing to a long-term reference image, scale the base motion vector using a scaling factor set to 1; and perform prediction for the one of the one or more coding units according to the base motion vector after being scaled” of claim 2.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488